DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Claims 1-2, 5-6, 9-20 and 22-24 are pending.  Claim 1 is independent.  Claims 3-4, 7-8 and 21 are cancelled.
Response to Amendment
The rejection of claims 1-2, 5-6, 9-18 and 23-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boutique et al (WO 2007/145963 A2) in view of Jeffrey et al. (US 6,559,113), HERA (Edition 2.0 February 2007 pdf attached) and Lant (US 20020137657 is maintained.
The rejection of claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boutique et al (WO 2007/145963 A2) in view of Jeffrey et al. (US 6,559,113), HERA (Edition 2.0 February 2007 pdf attached) and Lant (US 20020137657 as applied to claims 1-2, 5-6, 9-18 and 23-24 above, and further in view of Barthel et al. (US 7,446,084) is maintained.
Response to Arguments
Applicant’s arguments filed 12/16/2020, with respect to claims 1-2, 5-6, 9-20 and 22-24 have been considered.  Applicants urge that limitation to free of surfactant from the liquid composition of the cleaning composition makes the claims allowable.  In response, please see the new grounds of rejection below addressing the amendment to claim 1 reciting language to a “liquid compartment” which lacks antecedent basis and furthermore, the combination rejections over Lant (US 20020137657) must be maintained because Lant specifically guide one of ordinary skill to having the surfactant be in the particulate portion of the cleaning composition.  See [0020], [0031-0037] and most specifically on [0044] teaching that the particles comprise the surfactant such that the surfactant reaches its peak concentration within the first 10 minutes.  Accordingly, see the new grounds of rejection below addressing the claim amendments.
New Grounds of Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, 9-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 as amended recites the limitation "where in the liquid compartment is free of surfactant" in claim 1.  There is insufficient antecedent basis for this limitation in the claim 1 because the cleaning composition of claim 1 comprises a particulate composition and a liquid composition.  Claim 2 is indefinite because it contradicts the “free of surfactant” limitation in claim 1.  Claims 5-6, 9-20 and 22-24 are included in this rejection because they depend from claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 9-18 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boutique et al (WO 2007/145963 A2) in view of Jeffrey et al. (US 6,559,113), HERA (Edition 2.0 February 2007 pdf attached) and Lant (US 20020137657.
Boutique et al. teach a liquid detergent composition comprising 
(a) a protease B in Table 1 and 0.00001% to about 2% of a reversible peptide protease inhibitor including 4-formyl boronic acid (see page 9, ln.15-17).  
(b)  0.1 to 50% of a surfactant (see page 9, ln.20-page 10); (c) 0.0001% to about 5% of a protease enzyme including serine protease E.C. 3.4.21.62 (see page 8, ln.11); a SAVINASE encapsulated protease as required by the amended claim 1. 
Regarding the encapsulated protease, Boutique et al. teach SAVINASE enzyme on page 8, ln.17.  Examiner’s position regarding the encapsulated protease is met by the reference teaching SAVINASE enzyme is supported by the evidenciary reference Jefferey et al. (US 6,559,113) teaching the state of the art that SAVINASE is a proteolytic enzyme coated with a coating of sodium silicate (see this evidenciary teaching in Jeffery et al, see col.34,ln.25-30).  Examiner notes that Boutique et al. uses the same tradename SAVINASE encapsulated protease it is reasonable for one of ordinary skill to expect it to have the same claimed particles size and since its use results in a similar cleaning of soils, it is the Examiner’s position that it includes a release of at least 80% of the protease with 5 minutes of dilution within the wash.  See 
Boutique et al. on page 8, ln.3 teach 0.0001% to about 5% of a protease enzyme including serine protease E.C. 3.4.21.62.  Specifically, teaching one or more protease enzymes encompassing the claimed amounts and types of proteases as claimed, teaching a protease enzyme from about 0.0001% to about 5 by weight of the detergent composition, (see page 8 line 3) of a protease enzyme including ALCALASE and th paragraph)  and the claimed serine protease cell line E.C. 3.4.21.62 is disclosed on page 8, 3rd paragraph.  
Regarding the limitation to wherein the protease is in the particulate composition and the encapsulated protease is in the liquid, as in amended claim 1, see the attached Hera Project document establishing that the enzyme tradenames of Boutique et al. are commonly known to be commercially available as SAVINASE powder (see page 28, last paragraph, 4 lines from the bottom) and as an encapsulated ALCALASE (see page 46, second paragraph).  See also [0206] of Lant US 20020137657 also establishing the state of the art that the enzyme to be incorporated in a detergent composition can be in any suitable form, e.g. liquid, encapsulate, prill, granulate . . . or any other form according to the current state of the art.  Thus, the liquid detergent of Boutique et al. having the SAVINASE and ALCALASE tradenames guides one of ordinary skill to the claimed limitation to wherein the protease is in the particulate composition (ie SAVINASE powder) and the encapsulated protease (ALCLASE) is in the liquid meeting claim 1.  
Regarding the claim amendment of the location of the surfactant, Lant (US 20020137657 specifically guide one of ordinary skill to having the surfactant be in the particulate portion of the cleaning composition.  See [0020], [0031-0037] and most specifically on [0044] teaching that the particles comprise the surfactant such that the surfactant reaches its peak concentration within the first 10 minutes.
  Regarding the wetting agent Boutique et al. teach alcohol alkoxylates and lower aliphatic alcohols and carboxylic acids and mixtures thereof.  See page 15, ln.19-20.  

The amounts of components d-f are met by the art teaching that the composition contains less than about 0.1% by weight of boric acid derivatives.  See page 7 paragraph 2.  Also, Boutique et al. teach that the composition optionally may comprise a zeolite, sodium and potassium triphosphates, pyrophosphates, orthophosphates, hexametaphosphates, or tetraborates builder adjunct ingredients if present are in an amount of 0.02% to about 0.05% by weight.  See page 13,ln.29 and page 14,ln.12.  Because the zeolites, phosphates and borates are optional, the prior art guides one of ordinary skill to exclude them as is claimed.
Regarding the viscosity, Boutique et al. teach pouring viscosities in the range of 1000 to 500 mPas and non-pouring viscosities in the range of 6000mPas but no more than 12000 mPas.  See page 4, paragraphs 2 and 4.  It is Examiner’s position that these viscosity teachings encompass the claimed limitation of from about 10 cps to about 100,000 cps.  Burden is on Applicant’s to prove otherwise.
Boutique et al. teach a non-protease enzyme selected form those recited in instant claim 9.  See page 22, claim 6. 
Regarding claim 10, Boutique et al. teach any suitable pH, specifically a pH of from about 5.5 to about 11, more specifically from about 6 to about 9, even more specifically from about pH from about 6 to about 8.5. The composition pH is measured as a neat solution at standard temperature and pressure, i.e. 21 °C, and at 1 atmosphere pressure.  See page 16,ln.10.  

Regarding claims 13, Boutique et al. teach sulfonated acrylic acid polymers and N-diacetic acid chelating agents.  See page 13.  
Regarding the metal care component and the environmentally friendly sequesterant of claims 15-17, Boutique et al. illustrate citric acid in table 2, page 18 formulation E, F and G.  Also see page 13, last paragraph for a list of environmentally friendly/metal care ingredients meeting the claims.   
Regarding claims 6 and 23, Boutique et al. illustrate examples of thickeners including xanthan gum, gelIan gum, guar gum and hydroxypropyl guar gum, succinoglycan and trihydroxystearin. When present these optional adjuncts are present in the compositions they are present at levels to provide the desired characteristics, specifically from about 0.01 % to about 1 % by weight, of the compositions herein.  See page 14,ln.5-15.  
It is reasonable to presume that the claimed ratio of claim 24 is met by the prior art teaching the same SAVINASE enzyme having a sodium silicate coating and that is also exemplified by the instant specification and page 14 ln 5-15 teaches the claimed thickeners in a preferred amount of 0.02% to 0.5%.  The example on page 19 illustrates SAVINASE protease in an amount of 0.5 and the thickener is taught in an amount encompassing 0.5% thus, at least the ratio of 1:1 and less is encompassed by the primary reference.  

Boutique et al. do not teach the amendment of claim 1 requiring the liquid compartment (composition) to be free of surfactant.  
Lant (US 20020137657) specifically guide one of ordinary skill to have the surfactant be in the particulate portion of the cleaning composition.  See [0020], [0031-0037] and most specifically on [0044] teaching that the particles comprise the surfactant such that the surfactant reaches its peak concentration within the first 10 minutes.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Boutique et al. with the claimed limitation to the liquid composition in a multicompartment composition be free of surfactant as required by the instant claim 1 because the teaching of Lant (US 20020137657 specifically guide one of ordinary skill to have the surfactant be in the particulate portion of the cleaning composition.  See [0020], [0031-0037] and most specifically on [0044] teaching that the . 
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boutique et al (WO 2007/145963 A2) in view of Jeffrey et al. (US 6,559,113), HERA (Edition 2.0 February 2007 pdf attached) and Lant (US 20020137657 as applied to claims 1-2, 5-6, 9-18 and 23-24 above, and further in view of Barthel et al. (US 7,446,084) 
Boutique et al. do not teach the wetting agent in a watersoluble film of claim 19.  
Barthel et al. teach multiphase detergents in a water soluble container comprising weakly foaming nonionic surfactants (see col. 49-52), specifically citing POLY TERGENT SLF-18 in col.51,ln.67.  It is reasonable to presume that the ethoxylated-propoxylated alcohol (e.g., Poly-Tergent.RTM. SLF18) series of nonionics are similar to the preferred wetting agents of the instant Application [0125].    
Regarding claim 19, Barthel et al. teach a multicompartment detergent comprised in a plurality of water soluble containers.  See col.30,ln.14.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed wetting agent in a water soluble film because Boutique et al. suggest the use of low foaming lower aliphatic alcohols in general (see page 15, ln.19-20) and Barthel et al. teach multiphase detergents in a water soluble container comprising weakly foaming nonionic surfactants (see col. 49-52), specifically citing POLY TERGENT SLF-18 in col.51,ln.67 and because Boutique et .
Claims 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boutique et al (WO 2007/145963 A2) in view of Jeffrey et al. (US 6,559,113) or HERA (Edition 2.0 February 2007 pdf attached), Lant (US 20020137657) as applied to claims 1-2, 5-6, 9-18 and 23-24 above, and further in view of Lund et al. (US 20050137121).
Boutique et al. do not teach the mass reversible protease is a GALARDIN, phosphoramidon, or bacitracin zinc as required by claim 22. 
Lund et al. teach that the serine protease of Boutique et al. is equivalent to metalloprotease.  See claim 35.  Furthermore, Lund et al. teach metalloprotease inhibitors such as the claimed GALARDIN and phosphoramidon not only inhibits, but totally blocks invasive tissue remodeling associated with wound healing.  See [0041 and 0075 and 0102].  It is the Examiner’s position that one of ordinary skill in the art is motivated to modify Boutique et al. with the specific brand named nonionics taught by Barthel et al. since both references teach the beneficial utility of low foaming nonionics in general.  Similarly regarding the amendment to the metalloprotease, one of ordinary skill in the art is motivated to modify the detergent of Boutique et al. with a metalloprotease inhibitor since Lund et al. teach sterile detergents comprise metalloprotease inhibitors such as the claimed GALARDIN and phosphoramidon and Boutique et al. teach detergents comprising reversible peptide protease inhibitors for general cleaning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764